Citation Nr: 0012182	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability, on a direct basis.

2.  Entitlement to service connection for a diagnosable 
disability manifested by headaches, on a direct basis.

3.  Entitlement to service connection for a disability of the 
hands and feet, on a direct basis.

4.  Entitlement to service connection for a gastrointestinal 
disorder, on a direct basis.

5.  Entitlement to service connection for a psychiatric 
disability, on a direct basis.

6.  Entitlement to service connection for a visual 
disability, on a direct basis.

7.  Entitlement to service connection for a diagnosable 
disability manifested by loss of concentration, on a direct 
basis.

8.  Entitlement to service connection for hemorrhoids, on a 
direct basis.

9.  Entitlement to service connection for cardiac symptoms, 
as a chronic disability resulting from an undiagnosed 
illness.

10.  Entitlement to service connection for headaches, as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for joint pain of the 
hands and feet, as a chronic disability resulting from an 
undiagnosed illness.

12.  Entitlement to service connection for gastrointestinal 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.

13.  Entitlement to service connection for psychiatric 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.

14.  Entitlement to service connection for decreased vision, 
as a chronic disability resulting from an undiagnosed 
illness.

15.  Entitlement to service connection for loss of 
concentration, as a chronic disability resulting from an 
undiagnosed illness.

16.  Entitlement to service connection for hemorrhoid 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  He also had prior unverified active service of one 
year, eleven months and sixteen days and unverified service 
in the United States Naval Reserves.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1996 rating decision by the Nashville, Tennessee 
RO and a November 1997 rating decision by the Columbia, South 
Carolina RO.

By statements made during an August 1997 VA examination, the 
veteran raised the issue of entitlement to service connection 
for memory loss, as a chronic disability resulting from an 
undiagnosed illness.  Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


REMAND

The veteran's DD Form 214 reflects that he was awarded, in 
part, a Southwest Asia Service Medal.  However, the DD Form 
214 does not provide the exact dates of the veteran's 
reported service in the Southwest Asia theater of operations, 
nor is this information found elsewhere in the claims file.  
The RO should contact the National Personnel Records Center 
(NPRC) to confirm the dates and locations of the veteran's 
foreign service.  

In addition, it appears that the veteran has had unverified 
active service and unverified service in the Naval Reserves.  
The veteran's DD Form 214 notes that the veteran had active 
service of one year, eleven months and sixteen days prior to 
November 1990.  In a November 1993 Application for 
Compensation or Pension, the veteran reported service in the 
Naval Reserves from 1966 to 1972, 1972 to 1977, and 1983 to 
1993.  All periods of active service, including active duty 
for training (ACDUTRA), should be verified and associated 
service medical records should be added to the claims folder.

The Board notes that in August 1996, the RO issued a letter 
to the veteran advising, in part, that he could submit 
medical and nonmedical evidence indicating that he had an 
undiagnosed illness which began either during active service 
in the Southwest Asia theater of operations or within two 
years thereafter.  However, in April 1997, the VA published a 
new rule, effective retroactively to November 2, 1994, to 
expand the period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  The 
presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).

In a January 1998 Statement of the Case (SOC), the RO cited 
to this revised regulation.  However, the veteran was not 
advised of the types of medical evidence (hospital reports, 
doctor's statements, etc.) and nonmedical evidence (reports 
of time lost from work, lay statements concerning changes in 
physical appearance and/or mental attitude, etc.) that he 
could submit in support of his existing claims.  To ensure 
due process, the RO should issue a new development letter to 
the veteran, again detailing the change in the presumptive 
period and advising him about the types of evidence he may 
submit in support of his claims for service connection.

The Board further notes that under the provisions of VBA 
Circular 20-92-29 (Revised July 2, 1997), the RO is required 
in claims alleging disability from exposure to environmental 
agents while in the Persian Gulf to "undertake all required 
development action, including requesting a VA general medical 
examination."  Other specialist examinations are to be 
ordered as appropriate.  In addition, VBA All-Stations Letter 
98-17 (2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The new VA examinations of the 
veteran should be conducted in accordance with these 
guidelines and the RO is advised to provide the examiner with 
a copy of the guidelines prior to scheduling the examination.  
The RO is advised to make certain that the examinations 
conform precisely to the guidelines before readjudicating the 
issues.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
U.S. Naval Reserve service and any 
periods of ACDUTRA.  The RO should also 
confirm all dates and locations of the 
veteran's foreign service.  In addition, 
the RO should arrange for an exhaustive 
search for all service medical records 
during all periods of service, including 
ACDUTRA.  The efforts to obtain such 
records should be documented.

2.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997) for the claims of service 
connection for cardiac symptoms, 
headaches, joint pain of the hands and 
feet, gastrointestinal symptoms, 
psychiatric symptoms, decreased vision, 
loss of concentration, and hemorrhoid 
symptoms as chronic disabilities 
resulting from undiagnosed illnesses.  A 
copy of this letter, which should be 
forwarded to the veteran's last known 
address, should be associated with the 
claims file. 

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination conforming to 
the criteria for conducting Gulf War 
examinations as contained in VBA All- 
Stations Letter 98-17 (2/26/98).  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported cardiac symptoms, headaches, 
joint pain of the hands and feet, 
gastrointestinal symptoms, psychiatric 
symptoms, decreased vision, loss of 
concentration, and hemorrhoid symptoms.

c.  The examiner should conduct a 
comprehensive general medical 
examination, following the AMIE General 
Medical Examination worksheet.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to cardiac 
symptoms, headaches, joint pain of the 
hands and feet, gastrointestinal 
symptoms, psychiatric symptoms, decreased 
vision, loss of concentration, and 
hemorrhoid symptoms and state what 
precipitates and what relieves them.

d.  The examiner should list all 
diagnosed conditions and state which 
cardiac symptoms, symptoms of headaches, 
symptoms of joint pain of the hands and 
feet, gastrointestinal symptoms, 
psychiatric symptoms, symptoms of 
decreased vision, symptoms of loss of 
concentration, and/or hemorrhoid 
symptoms, abnormal physical findings, and 
abnormal laboratory test results are 
associated with each condition.  If all 
cardiac symptoms, symptoms of headaches, 
symptoms of joint pain of the hands and 
feet, gastrointestinal symptoms, 
psychiatric symptoms, symptoms of 
decreased vision, symptoms of loss of 
concentration, and/or hemorrhoid 
symptoms, abnormal physical findings, and 
abnormal laboratory test results are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  
Symptom-based "diagnoses" such as (but 
not limited to) myalgia, arthralgia, and 
headache, are not considered as diagnosed 
conditions for compensation purposes.

e.  However, if there are cardiac 
symptoms, symptoms of headaches, symptoms 
of joint pain of the hands and feet, 
gastrointestinal symptoms, psychiatric 
symptoms, symptoms of decreased vision, 
symptoms of loss of concentration, and 
hemorrhoid symptoms, abnormal physical 
findings, or abnormal laboratory test 
results  that have not been determined to 
be part of a known clinical diagnosis, 
further specialist examinations will be 
required to address these findings.  
These should be ordered by the general 
medical examiner.  

f.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the cardiac symptoms, symptoms of 
headaches, symptoms of joint pain of the 
hands and feet, gastrointestinal 
symptoms, psychiatric symptoms, symptoms 
of decreased vision, symptoms of loss of 
concentration, and/or hemorrhoid 
symptoms, abnormal physical findings, and 
abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis and which, if 
any, cannot be attributed in this veteran 
to a known clinical diagnosis.

4.  The RO should review the examination 
report to ensure that it is adequate for 
rating purposes.  If the examination 
report is inadequate for any reason, the 
RO should return it to the examining 
physician and request that all questions 
be answered.

5.  Thereafter, the RO should review the 
veteran's claims for service connection.  
If any claim is denied, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case that includes all 
of the pertinent laws and regulations.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




